ITEMID: 001-71321
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF CHERGINETS v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13;Violation of P1-1;Remainder inadmissible;Pecuniary and non-pecuniary damage - financial award
TEXT: 4. The applicant was born in 1972 and lives in the village of Yelizavetovka, the Dnepropetrovsk Region.
5. On 20 November 2001 and 5 February 2003 the Dneprovsky District Court of Dneprodzerzhynks (hereafter “the District Court”) awarded the applicant a total of UAH 14,987 against the Dneprodzerzhynksy Zavod Elektroispolnitelnyh Mekhanizmov Company (hereafter “the Company”) in salary arrears. Both judgments became final and were sent to the Dneprovsky District Bailiffs’ Service of Dneprodzerzhynks (hereafter “the Bailiffs”) for compulsory enforcement.
6. On 14 May 2003 the District Court rejected the applicant’s complaint about the Bailiffs’ alleged inactivity. The court pointed out that the judgments given in the applicant’s favour could not be executed in due time and in full on account of the debtor’s lack of funds, the moratorium on the forced sale of the property of State-owned enterprises and a lien placed on the company’s assets to secure the payment of taxes. On 22 July 2003 the Dnipropetrovsk Regional Court of Appeal quashed this decision and remitted the case for fresh consideration. On 11 December 2003 the proceedings were discontinued on the applicant’s request.
7. On 11 November 2003 the judgment of 20 November 2001 was enforced in full. On 20 October 2004 the sum awarded to the applicant by the judgment of 5 February 2003 was transferred to his account. However, the amount of UAH 136.18 was deducted by the bank as a processing fee.
8. The relevant domestic law may be found in the judgment of 26 April 2005 in the case of Sokur v. Ukraine (no. 29439/02, §§ 17-22).
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
